Case 2:19-cv-05792-PA-SK Document 44 Filed 05/14/20 Page 1 of 1 Page ID #:281

 1                                                                                                     JS-6
 2
 3
 4
 5                                   UNITED STATES DISTRICT COURT
 6                                   CENTRAL DISTRICT OF CALIFORNIA

 7   MESA UNDERWRITERS SPECIALTY                      CV 19-5792 PA (SKx)
     INSURANCE COMPANY,
 8                                                    JUDGMENT
                     Plaintiff,
 9
             v.
10
     HYDS, INC., et al.,
11
                     Defendants.
12
13
14           Pursuant to the Court’s May 13, 2020 Order granting the Motion for Judgment on the

15   Pleadings filed by plaintiff Mesa Underwriters Specialty Insurance Company (“Plaintiff”),

16           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the allegations against

17   defendant HYDS, Inc. (“Defendant”) in the underlying action, captioned West Coast Flooring, Inc.

18   v. HYDS, Inc., King County, Washington Superior Court Case No. 19-2-10788-0 SEA

19   (“Underlying Action”), do not fall within the scope of the insuring agreement in the commercial

20   general liability policy issued by Plaintiff to Defendant, policy number MP0004017003949 to

21   named insured Defendant for the policy period June 1, 2018 to June 1, 2019.

22           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff has no duty to

23   defend Defendant in the Underlying Action, and Plaintiff has no duty to indemnify Defendant in the

24   Underlying Action. Judgment shall be entered in favor of Plaintiff and against Defendant. Plaintiff

25   shall have its costs of suit.

26           IT IS SO ORDERED.

27   DATED: May 14, 2020                                  _________________________________
                                                                      Percy Anderson
28                                                           UNITED STATES DISTRICT JUDGE
